DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 8, and 13 are objected to because of the following informalities:  What is or is not “substantially U-shaped or V-shaped” “ substantially round or oval” cannot be objectively defined. Rather than indefinite, the recitation will be taken broadly as any shape.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 (7-10 by dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 6,  it is unclear in the recitation of straight-line tunnel gate if the applicant is attempting to recite an injection mold element or an element of the finished apparatus. Elements of the mold are not within the scope of the invention  which the applicant has established as “an actuating member”; not the tooling that creates the actuating member. Elements of the mold while considered cannot be given patentable weight in the apparatus claims.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Schurig et al. (US 9,945,163) in view of Kuroda (US 6,528,158).

Regarding claim 1, Schurig et al. discloses an actuating member (28; Schurig et al.), wherein the actuating member comprises a carrier substrate (22; Schurig et al.) made of plastic and a decorative layer (24;Schurig et al.) at least regionally covering the surface of the carrier substrate, wherein the decorative layer comprises: 
a visible area (of 20 interior A-surface; Schurig et al.)  which, in the intended installed state of the actuating member (28; Schurig et al.) and further in the non-actuated state of the actuating member, forms a visible side of the actuating member; 
at least one gate region (any region is potentially a gate region as the gate is a feature of a mold located by tooling designer, the gate is the transition from mold tooling to molded element) formed; and - at least one edge region (Fig.7; Schurig et al.) or arcuate region by which the gate region is continuously connected (any element with an edge is potentially connectable continuously along the edge) to the visible area of the decorative layer.
Schurig et al is silent: at least one gate region formed in a gate lip or gate tab 
Kuroda teaches : at least one gate region 110; Kuroda) formed in a gate lip or gate tab  for the purpose of filling the molded part.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Schurig et al with at least one gate region formed in a gate lip or gate tab as taught by Kuroda for the expected benefit of providing flow path into the molded part. 



    PNG
    media_image1.png
    378
    694
    media_image1.png
    Greyscale

Figure taken from Schurig et al. (US 2016/0348410)


    PNG
    media_image2.png
    503
    787
    media_image2.png
    Greyscale

Annotated Figure taken from Kuroda (US 6,528,158)
Regarding claim 2, the combination makes obvious The actuating member according to Claim 1, wherein the gate lip Note gate appears part of tooling) or gate tab (Fig. 7; Schurig et al.), in which the at least one gate region is formed, as seen in a top view, has an at least substantially U-shaped, V-shaped or wedge-shaped design (rather than indefinite, the recitation is taken broadly as any substantial shape), and wherein the gate lip or gate tab tapers (Annotated Fig.5 Kuroda) from the at least one edge region or arcuate region towards the at least one gate region; and/or
wherein the gate lip or gate tab (gate, location is a mold design choice, any location satisfies the recitation as process recitation can be given little to no patentable weight), in which the at least one gate region is formed, is formed in an end region of the actuating member, and in a converging region of the actuating member.
Schurig et al.  discloses the claimed invention except for location of gate. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify gate location, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Examiner’s note: As best understood. A “gate” in context used by the applicant is a passage element of an injection molding or casting  process of some kind. A gate is not part of the finished apparatus but a part of a process to form an apparatus. As such in an apparatus claims product by process recitation can be given little to no patentable weight. 

Regarding claim 3, the combination. makes obvious The actuating member (28; Schurig et al.) according to Claim 1, wherein, as seen in a top view onto the gate lip or gate tab, the gate lip or gate tab has two boundary lines (in liquid injection molding boundary between liquids is inherently present) diverging (fig.2 and 3, any non parallel wall section; Schurig et al.) in relation to each other towards the at least one edge region or arcuate region and adjacent to the carrier substrate that converge in the area of the at least one gate region (any region), in a continuous manner and over at least one and two curved regions with constant curvature.
Examiner’s note: “boundary lines” in the context of a molding process where two liquid fronts meet is appears to be an inherent characteristic of a molding process where materials meet not useful structure of a finished apparatus appears to lack criticality of an element of an apparatus claim. 

Regarding claim 4, the combination makes obvious The actuating member (28; Schurig et al.) according to Claim 3, 
wherein an angle is α spanned between the diverging boundary lines in the direction of the at least one edge region or arcuate region , wherein comprises a curved region with a constant and curvature into the at least one edge region or arcuate region (Fig. 2; Schurig et al.),  wherein the curvature of the curved region, by the diverging boundary lines each transition into the at least one edge region or arcuate region, corresponds to the curvature of the at least one arcuate region by which the boundary lines adjacent to the carrier substrate (22; Schurig et al.) converge.
Schurig et al. discloses the claimed invention except for 90°>α>10° each of the diverging boundary lines. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify wall thickness geometry to achieve 90°>α>10° each of the diverging boundary lines, the range providing a smooth transition for non-turbulent liquid flow during injection of plastic material. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 5, the combination makes obvious The actuating member (28; Schurig et al.) according to claim 1, wherein the at least one edge region or arcuate region is selected between the at least one gate region (any region) and the visible area (of 20 interior A-surface; Schurig et al.)  of the decorative layer (of 20 interior A-surface; Schurig et al.) such that the decorative layer is continuously redirected (nature of fluid flow) from the or arcuate region is selected (any region of Schurig et al. is selectable) between the at least one gate region and the visible area of the decorative layer such that the decorative layer is continuously redirected from the gate region  to the visible area (22) by an angle s.
Schurig et al.)  discloses the claimed invention except for at least one gate region (any region) to the visible area by an angle s of at least 35° and more continuously redirected by an angle 3 of at least 45°; and/or wherein the at least one edge region not to exceed 155° and more preferably continuously redirected by an angle s not to exceed 145°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made in the absence of unexpected results to specify wall geometry to result in a given relative angle of flowing liquid plastic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 6, the combination makes obvious The actuating member (28; Schurig et al.) according to claim 1, wherein the gate lip or gate tab is formed in an area (any location) of the decorative layer (of 20 interior A-surface; Schurig et al.) that is continuously connected to the visible area of the decorative layer by a single edge region or arcuate region (any edge or parting  region of Schurig et al.) wherein the decorative layer is redirected from the gate region (any region is potentially a gate region) to the visible area (of 20 interior A-surface; Schurig et al.)  by the only edge region or arcuate region .
Schurig et al.)  discloses the claimed invention except for by an angle s of preferably at least 350 and preferably not to exceed 1550, and wherein the gate region is preferably formed by a straight- line tunnel gate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify by an angle s of preferably at least 350 and preferably not to exceed 155°, and wherein the gate region is preferably formed by a straight- line tunnel gate. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
Note: The straight line tunnel gate is an element of a mold, not an apparatus element as shown here as a courtesy for example by Debeer et  al. (US 2013/0240528) and (210 of Judd et al. US 2012/0213884)

Regarding claim 7,  the combination makes obvious The actuating member (28; Schurig et al.) according to Claim 6, wherein the area of the decorative layer (24;Schurig et al.), in which the gate lip or gate tab (transition between mold and apparatus element) is formed, at least at the edge region or arcuate region (any region) has a first average layer thickness B (Fig.7 core material boundry 28 to mold; Schurig et al.), and wherein the area of the decorative layer (24;Schurig et al.), in which the visible area (of 20 interior A-surface; Schurig et al.)  is formed, at least at the edge region or arcuate region has a second average layer thickness A
Schurig et al. discloses the claimed invention except for , wherein the first average layer thickness B is less than the second average layer thickness A, wherein the second average layer thickness A is 0.5 mm to 3.5 mm, and/or wherein the first average layer thickness B is 0.4 mm to 3.3 mm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify , wherein the first average layer thickness B is less than the second average layer thickness A, wherein the second average layer thickness A is 0.5 mm to 3.5 mm, and/or wherein the first average layer thickness B is 0.4 mm to 3.3 mm., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 8, the combination makes obvious The actuating member (14) according to Claim 6, wherein the gate region (2) is at least substantially round or oval and has an average diameter C, wherein the average diameter C of the gate region (2) is less than the average layer thickness B of the area of the decorative layer (21) in which the gate lip or gate tab (4) is formed, 
Schurig et al.  discloses the claimed invention except for wherein the average diameter C of the gate region (2) is 0.3 mm to 3.1 mm, and/or wherein the average layer thickness B of the area of the decorative layer (21) in which the gate lip or gate tab (4) is formed is 0.4 mm to 3.3 mm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify wherein the average diameter C of the gate region (2) is 0.3 mm to 3.1 mm, and/or wherein the average layer thickness B of the area of the decorative layer (21) in which the gate lip or gate tab (4) is formed is 0.4 mm to 3.3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 9, the combination makes obvious The actuating member (14) of claim 6, wherein the gate lip or gate tab (4) transitions over an intermediate area (27) into the visible area (22) of the decorative layer (21), wherein the only edge region or arcuate region (25) is arranged between the intermediate area (27) and the visible area (22), 
Schurig et al.  discloses the claimed invention except for the decorative layer (21) has an average layer thickness B in the area of the gate lip or gate tab (4) and in the intermediate area (27), wherein the average layer thickness B is 0.4 to 3.3 mm.
	 It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify the decorative layer (21) has an average layer thickness B in the area of the gate lip or gate tab (4) and in the intermediate area (27), wherein the average layer thickness B is 0.4 to 3.3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 10, the combination makes obvious The actuating member (14) according to Claim 9, wherein the intermediate area (27) has an average length D that is greater than the average layer thickness A of the decorative layer (21) in the visible area (Fig. 7 cross section of core; Schurig et al.) 
Schurig et al.  discloses the claimed invention except for the decorative layer (21) has an average layer thickness in the visible area (22) of 0.5 mm to 3.5 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify the decorative layer (21) has an average layer thickness in the visible area (22) of 0.5 mm to 3.5 mm.
 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 11, the combination. makes obvious The actuating member (28; Schurig et al.) according to claim 1, wherein the gate lip or gate tab (4) is formed in an area of the decorative layer (24;Schurig et al.) that is connected by a first edge region (Fig.7; Schurig et al.) or arcuate region to an intermediate area  of the decorative layer, wherein the intermediate area of the decorative layer is continuously connected to the visible area of the decorative layer by a second edge region or arcuate region, wherein in the first edge region or arcuate region, 
Schurig et al.  discloses the claimed invention except for the decorative layer (21) is redirected by an angle y of at least 45, and wherein in the second edge region or arcuate region (25) of the decorative layer (21), the decorative layer (21) is redirected by an angle s of at least 35° and not to exceed 155°. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify decorative layer (21) is redirected by an angle y of at least 45, and wherein in the second edge region or arcuate region (25) of the decorative layer (21), the decorative layer (21) is redirected by an angle s of at least 35° and not to exceed 155°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 12, the combination. makes obvious The actuating member (14) according to Claim 11, wherein the intermediate area (27) of the decorative layer (21) has an average layer thickness B, and wherein the visible area (22) of the decorative layer (21) at least at the edge region or arcuate region (25) has an average layer thickness A, wherein the average layer thickness B of the intermediate area of the decorative layer is less than the average layer thickness A of the visible area of the decorative layer (Fig.7; Schurig et al.), wherein the average layer thickness B of the intermediate area (27) of the decorative layer (21) 
Schurig et al. discloses the claimed invention except for at least in the edge region or the arcuate region (25) is in a range between 0.3 mm to 3.5 mm, and wherein the average layer thickness A of the visible area of the decorative layer (21) at least in the edge region or the arcuate region (25) is in a range between 0.4 mm to 3.7 mm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made  absent a showing of unexpected results to specify at least in the edge region or the arcuate region (25) is in a range between 0.3 mm to 3.5 mm, and wherein the average layer thickness A of the visible area of the decorative layer (21) at least in the edge region or the arcuate region (25) is in a range between 0.4 mm to 3.7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 13, the combination makes obvious The actuating member according to Claim 12, wherein the gate region is formed at least substantially round or oval and has an average diameter C, wherein the average diameter C of the gate region is less than the average layer thickness B of the intermediate area of the decorative layer, wherein the average diameter C of the gate region is in a range between 0.2 mm to 3.4 mm.
Note: the gate is formed as part of the mold not the finished element. The mold tooling can be given no patentable weight.

Regarding claim 14, the combination discloses The actuating member (28; Schurig et al.) according to claim 1, wherein the decorative layer (24; Schurig et al.) is formed from a plastic material having pigments (c.7, l.26; Schurig et al.)  embedded therein.


Claim 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Schurig et al. (US 9,945,163) in view of Cooper et al. (US 2006/011899).  

Regarding claim 15, Schurig discloses  Method for manufacturing an actuation member (28; Schurig et al.) according to claim 1 with a multi-component injection molding process, wherein the method comprises the following method steps:
Schurig et al. does not disclose: A) Manufacture a carrier substrate from a first plastic (in a first injection molding shot (using a first mold half and a second mold half defining a first cavity, resulting in a first molded part; and 
B) Manufacture a decorative layer in a second injection molding shot onto the first molded part onto an outer surface of the first molded part after a change of the second mold half to define a second cavity, resulting in a second molded part while the first molded part remains in the first mold half until the second molded part has been shot onto the first molded part,

or wherein the method comprises the following method steps: 

A) Manufacture a decorative layer ([0010] outer coating; Cooper et al.) from a first plastic in a first injection molding shot using a first mold half and a second mold half defining a first cavity, resulting in a first molded part; and 
B) Manufacture a carrier substrate  in a second injection molding shot ([0028] repeating steps B-J; Cooper et al.) onto the first molded part onto an outer surface of the first molded part after a change of the second mold half to define a second cavity, resulting in a second molded part([0034] H; Cooper et al.) while the first molded part remains in the first mold half until the second molded part has been shot onto the first molded part , wherein in the second injection molding shot, the heated injection molding ([0066] heated in fluid communication; Cooper et al.)compound of the second plastic is initially injected into a homogenization region in the mold cavity defined by the first molded part and the second mold half, wherein said homogenization region is selected such that a homogenization of the melt occurs and the volumetric flow of the melt is smoothed.

Cooper et al.  teaches A) Manufacture a decorative layer ([0010] outer coating; Cooper et al.) from a first plastic in a first injection molding shot using a first mold half and a second mold half defining a first cavity, resulting in a first molded part; and 
B) Manufacture a carrier substrate  in a second injection molding shot ([0028] repeating steps B-J; Cooper et al.) onto the first molded part onto an outer surface of the first molded part after a change of the second mold half to define a second cavity, resulting in a second molded part([0034] H; Cooper et al.) while the first molded part remains in the first mold half until the second molded part has been shot onto the first molded part , wherein in the second injection molding shot, the heated injection molding ([0066] heated in fluid communication; Cooper et al.)compound of the second plastic is initially injected into a homogenization region in the mold cavity defined by the first molded part and the second mold half, wherein said homogenization region is selected such that a homogenization of the melt occurs and the volumetric flow of the melt is smoothed for the purpose of producing a coated molded plastic part.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify P with B) Manufacture a carrier substrate  in a second injection molding shot ([0028] repeating steps B-J; Cooper et al.) onto the first molded part onto an outer surface of the first molded part after a change of the second mold half to define a second cavity, resulting in a second molded part([0034] H; Cooper et al.) while the first molded part remains in the first mold half until the second molded part has been shot onto the first molded part , wherein in the second injection molding shot, the heated injection molding ([0066] heated in fluid communication; Cooper et al.)compound of the second plastic is initially injected into a homogenization region in the mold cavity defined by the first molded part and the second mold half, wherein said homogenization region is selected such that a homogenization of the melt occurs and the volumetric flow of the melt is smoothed.



Cooper et al.  teaches A) Manufacture a decorative layer ([0010] outer coating; Cooper et al.) from a first plastic in a first injection molding shot using a first mold half and a second mold half defining a first cavity, resulting in a first molded part; and 
B) Manufacture a carrier substrate  in a second injection molding shot ([0028] repeating steps B-J; Cooper et al.) onto the first molded part onto an outer surface of the first molded part after a change of the second mold half to define a second cavity, resulting in a second molded part([0034] H; Cooper et al.) while the first molded part remains in the first mold half until the second molded part has been shot onto the first molded part , wherein in the second injection molding shot, the heated injection molding ([0066] heated in fluid communication; Cooper et al.)compound of the second plastic is initially injected into a homogenization region in the mold cavity defined by the first molded part and the second mold half, wherein said homogenization region is selected such that a homogenization of the melt occurs and the volumetric flow of the melt is smoothed as taught by Cooper et al. for the expected benefit of manufacturing a two element plastic part utilizing known methods for two component plastic parts replacing one known method with another known method to ensure the quality of the visible surface of the finished part according to best practice available. 


Conclusion
Note: method claims with in apparatus claims are not permitted and at least a source of confusion. If the applicant’s invention is the method of molding a part rather than the apparatus itself, dedicated method recitation should capture what the applicant believes is the novelty in method of manufacture of the structure disclosed. Examination is made as best understood and as written directed to apparatus claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675